DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-22 are pending in this application.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10116436. Although the claims at issue are not identical, they are not patentably distinct from each other (see table below).
Instant Application
U.S. Patent No. 10116436
Claim 1: An apparatus, comprising:
     a shared memory;
     a processing device coupled to the shared memory; and
     memory monitor circuitry, coupled to the shared memory and the processing device, and arranged to:
     identify a request to reload data into the shared memory by the processing device,
     store the data in a monitor memory coupled to the memory monitor circuitry and flush the shared memory responsive to the reload request, and
write the data from the monitor memory to the shared memory. 
Claim 1: An apparatus, comprising:
     at least one memory comprising a shared memory and a system memory;
     logic, at least a portion of the logic comprised in hardware coupled to the at least one shared memory, the logic to implement a memory monitor to:
     determine a memory attack by an attacker application against a victim application using the shared memory, and
     prevent the memory attack, the memory monitor to:
     determine that victim data is being reloaded into the shared memory from the system memory,
     store the victim data in a monitor memory,
     flush shared memory data stored in the shared memory, and
     write the victim data from the monitor memory to the shared memory. 

Although the conflicting claims are not identical, they are not patentably distinct from each other because both are directed to a method for preventing memory attacks using different types of memories and is substantively-similar independent claims 9,17, said claims are merely a broader version of claim 1 of U.S. Patent No. 10,116,436 contains at least all of the limitations (or obvious equivalents) recited in claim 1 of the instant application.
	With regard to claims of the 2-8,10-16,18-22, each depending from one of independent claims 1,9 and 17, said claims are rejected on the grounds of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,116,436 in view the foregoing nonstatutory double patenting rejection of claim 1.

Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 11,121,853. Although the claims at issue are not identical, they are not patentably distinct from each other (see table below).
Instant Application
U.S. Patent No. 11,121,853
Claim 1: An apparatus, comprising:
     a shared memory;
     a processing device coupled to the shared memory; and
     memory monitor circuitry, coupled to the shared memory and the processing device, and arranged to:
     identify a request to reload data into the shared memory by the processing device,
     store the data in a monitor memory coupled to the memory monitor circuitry and flush the shared memory responsive to the reload request, and
write the data from the monitor memory to the shared memory.
Claim 1: An apparatus, comprising:
     a processor; and
     a memory comprising instructions that when executed by the processor cause the processor to:
    identify an attempt to reload data into a shared memory from a system memory;
     store the data in a monitor memory;
     flush the shared memory; and
     write the data from the monitor memory to the shared memory.

Although the conflicting claims are not identical, they are not patentably distinct from each other because both are directed to prevent memory attacks using different types of memories; and only differing in that the claims of the '853 patent explicitly recite identify an attempt to reload data into a shared memory from a system memory. Thus, the claims of the ‘853 patent are rendered as obvious variants of the instant claims.
With regard to claims of the 2-8,10-16,18-22, each depending from one of independent claims 1,9 and 17, said claims are rejected on the grounds of nonstatutory double patenting as being unpatentable over U.S. Patent No. 11,121,853 in view the foregoing nonstatutory double patenting rejection of claim 1.

Allowable Subject Matter
Claims 1-22 would be allowable if a Terminal Disclaimer is submitted to overcome the Double Patenting rejection, set forth in this office action.
USPTO Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSUK SONG whose telephone number is (571)272-3857. The examiner can normally be reached Mon-Fri: 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOSUK SONG/Primary Examiner, Art Unit 2435